Affirmed; Opinion Filed September 29, 2015.




                                                      In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-14-00295-CV

                                IN THE INTEREST OF: E.B., A CHILD

                          On Appeal from the 302nd Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DF-10-03980 U

                                   MEMORANDUM OPINION
                                  Before Justices Francis, Lang, and Evans
                                         Opinion by Justice Evans
         Appellant Ramesh Bhatnagar appeals the decision of the trial court to award attorney’s

fees to his former wife, appellee Adriana Bhatnagar.1 Appellant contends that the trial court

abused its discretion and requests that this Court reverse the decision to award fees and remand

for further hearings. We affirm the judgment of the trial court.

                                                    BACKGROUND

         Appellant and appellee married and had a child, E.B. In 2010, appellee filed for divorce

and the trial court rendered an Agreed Final Decree of Divorce. In 2012, appellant sought to

modify the parent-child relationship and appellee filed a counter-petition to modify the parent-

child relationship as well.

    1
      Three issues were initially raised on appeal by appellant. By letter dated August 20, 2015, however, appellee
advised the Court that the parties agreed to the trial court’s modification of an order which made points of error one
and two moot. Accordingly, this opinion only addresses issue three.
       A trial date was set for October 7, 2013. Although appellant was granted permission to

appear at trial by Skype, he failed to appear either electronically or in person although he was

represented by counsel. As appellee sought recovery of her attorney’s fee, her counsel, Melton

Myers, testified at the conclusion of the trial. Myers testified that he began representing appellee

in October 2012 and that he provided a redacted copy of his billing statements to everyone. The

statements, however, were not admitted into evidence. Myers testified that 82.3 hours of his

time and 10.28 hours of clerical time were spent on this case. Myers further testified that, due to

the numerous hearings in this case, total fees were owed in the amount of $19,057.50. In

addition, appellee owed costs of $1,572.94. Appellant’s counsel neither objected to Myers’s

testimony, nor asked him any questions, nor called any of his own witnesses. The trial court

awarded appellee her attorney’s fees and costs. Appellant then filed this appeal.

                                           ANALYSIS

       A.      Standard of Review

       Most appealable issues in a family law case, including the award of attorney’s fees, are

evaluated under an abuse of discretion standard. See In re R.C.S., 167 S.W.3d 145, 152 (Tex.

App.—Dallas 2005, pet. denied) (award of attorney’s fees in suit for modification of parent-child

relationship reviewed for abuse of discretion); see also Jacobs v. Dobrei, 991 S.W.2d 462, 463

(Tex. App.—Dallas 1999, no pet.) (“We give wide latitude to a trial court’s decision on custody,

control, possession and visitation matters. We reverse the trial court’s decision only if it appears

from the record as a whole that the trial court abused its discretion.”). A trial court abuses its

discretion when it acts in an arbitrary or unreasonable manner, or when it acts without reference

to any guiding principles. In re E.A.C., 162 S.W.3d 438, 441 (Tex. App.—Dallas 2005, no pet.).

       In family law cases, the abuse of discretion standard overlaps with the traditional

sufficiency standards of review. See In re A.B.P., 291 S.W.3d 91, 95 (Tex. App.—Dallas 2009,

                                                –2–
no pet.). As a result, insufficiency of the evidence is not an independent ground for asserting

error, but is a relevant factor in assessing whether the trial court abused its discretion. Day v.

Day, 452 S.W.3d 430, 433 (Tex. App.—Houston [1st Dist.] 2014, pet. denied). Because of this

overlap between the abuse of discretion and sufficiency of the evidence standards of review, the

courts engage in a two-pronged approach to determine whether the trial court (1) had sufficient

information on which to exercise its discretion and (2) erred in its application of that discretion.

Id.

       B.      Analysis

       Appellant argues that the trial court abused its discretion in awarding appellee her

attorney’s fees because the evidence at trial was insufficient under the standard established by

Long v. Griffin, 442 S.W.3d 253 (Tex. 2014). We disagree.

       In Long, the supreme court addressed the evidence required to prove the reasonableness

and necessity of attorney’s fees under the lodestar method. Id. Ultimately, the supreme court

held that a party choosing the lodestar method of proving attorney’s fees must provide evidence

of the time expended on specific tasks to enable the fact finder to meaningfully review the fee

application. Id. As the attorneys had failed to provide sufficient evidence of the time expended

on the specific tasks for which the fees could be recovered, the supreme court held the evidence

was legally insufficient. Id. at 256.

       In this case, however, appellee used the traditional method to prove up the reasonableness

of her attorney’s fees and, as such, the supreme court’s holding in Long is inapplicable. As this

case involved the parent-child relationship under Title 5 of the family code, appellee was entitled

to seek reasonable attorney’s fees and expenses. See TEX. FAM. CODE ANN. § 106.002 (West

2014) (“In a suit under this title, the court may render judgment for reasonable attorney’s fees

and expenses and order the judgment and postjudgment interest to be paid directly to an

                                                –3–
attorney.”). Texas court have allowed parties to prove their attorney’s fees under this section of

the family code using the traditional method. In re A.B.P., 291 S.W.3d at 98–99.

       Under the traditional method, the court looks to the following factors to determine the

amount of the award: (1) the time, labor and skill required to properly perform the legal service;

(2) the novelty and difficulty of the questions involved; (3) the customary fees charged in the

local legal community for similar legal services; (4) the amount involved and the results

obtained; (5) the nature and length of the professional relationship with the client; and (6) the

experience, reputation and ability of the lawyer performing the services. Id. at 98. A trial court

is not required to receive evidence of each of these factors. Id. Further, testimony from a party’s

attorney about a party’s attorney’s fees is taken as true as a matter of law if the testimony is not

contradicted by any other witness and is clear, positive, direct and free from contradiction. Id.

Myers testified about his attorney’s fees and costs at the conclusion of the trial as follows:

       As you know, my name is Melton Myers. I’m licensed to practice law in the State
       of Texas, and I’ve been practicing over twenty years here. I’ve represented
       [appellee] in this case, and I agreed to take this case at an hourly rate of $225 an
       hour for myself and $50 an hour for clerical assistance. This case began in
       October of 2012. I believe I’ve provided a copy of--a redacted copy, at least, of
       my billing statements to everyone. There’s been - - as everyone has testified
       there’s been multiple, multiple hearings in this case. Total charges have been 82.3
       hours of my time and 10.28 hours of clerical time. Expenses for subpoenas to Ms.
       Bergin, Ms. Guardiola and Truesdale of $75 and $86 respectively. We paid for the
       court reporter when Ms. Kashyap flew down here from Canada. We paid for a
       court reporter in the court that day. That cost us $1,007.40. And then with the
       many different hearings that we’ve had, the parking alone has come to $116.
       Copy costs for the various hearings and for this one, $83.80 and $73.50.
       Minimum posting, we used couriers for hand-delivery on a lot of the documents,
       especially discovery $110. The total comes to $20,630.44, and we’re asking the
       Court to award those attorney’s fees to [appellee] to be paid by [appellant].

During his testimony, Myers provided evidence regarding several of the factors listed above.

Further, appellant did not object to any of Myers’s testimony nor did his attorney cross-examine

Myers. Finally, appellant’s attorney did not offer any witness to contradict Myer’s testimony.

Accordingly, we conclude that appellee provided sufficient, uncontradicted evidence establishing
                                                –4–
her attorney’s fees and that the trial court did not abuse its discretion in awarding such fees to

appellee.

                                        CONCLUSION

       We resolve appellant’s sole issue against him and affirm the trial court’s judgment.



140295F.P05



                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.B., A CHILD,                    On Appeal from the 302nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00295-CV                                   Trial Court Cause No. DF-10-03980 U.
                                                     Opinion delivered by Justice Evans.
                                                     Justices Francis and Lang participating.


     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee recover her costs of this appeal from appellant.


Judgment entered this 29th day of September, 2015.




                                             –6–